Citation Nr: 0522712	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-36 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than February 19, 
2002, for service connection for bilateral hearing loss and 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1945 to November 
1945, from November 1945 to November 1946, and from August 
1950 to March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision which denied 
entitlement to an effective date earlier than February 19, 
2002, for service connection for bilateral hearing loss and 
tinnitus.  In February 2005, the veteran testified at a 
Travel Board hearing at the RO.  

The Board notes that at the February 2005 hearing, the 
veteran raised the issue of entitlement to an increased 
rating for bilateral hearing loss.  Such issue is not before 
the Board at this time and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran has received the 
required notice.

2.  On February 19, 2002, the RO received the first formal or 
informal claim for service connection for bilateral hearing 
loss and tinnitus.  

3.  The RO subsequent granted service connection for 
bilateral hearing loss and tinnitus, effective February 19, 
2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 19, 
2002, for service connection for bilateral hearing loss and 
tinnitus, have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that the effective date for an award of 
service connection is the day following the veteran's 
separation from active duty, or the day entitlement arose, if 
the claim is filed within one year following the veteran's 
separation from active duty.  When the claim is filed more 
than a year after active duty, the effective date for service 
connection will be the date of VA receipt of the claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriquez v. West, 
1989 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. 
App. 377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet. App. 32 
(1998).  

Where service medical records are not available, as in this 
case, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet.App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

As noted above, the veteran served on active duty from March 
1945 to November 1945, from November 1945 to November 1946, 
and from August 1950 to March 1952.  The available service 
personnel records indicate that during his first period of 
service his military occupational specialty was listed as a 
sheet metal worker.  The veteran's military occupational 
specialty was listed as an aircraft sheet metal worker during 
his second period of service and as a draftsman during his 
third period of service.  

The service medical records for the veteran's periods of 
service from March 1945 to November 1945 and from November 
1945 to November 1946 indicate that at the time of the 
October 1946 separation examination, no defects were noted 
with respect to his ears and his hearing was 15/15 on 
whispered voice testing.  

The veteran apparently received educational benefits after 
his discharge from his first and second periods of service.  
In March 1947, he submitted a statement requesting a 
certificate of eligibility in lieu of a lost certificate to 
pursue a course at a drafting institute.  He stated that he 
was in a regular apprentice program.  

The service medical records for the veteran's period of 
service from August 1950 to March 1952 are not available.  

In August 1981, the veteran apparently requested a copy of 
his discharge records.  There is an August 1981 request of 
record to the National Personnel Records Center.  

A January 1992 telephone control slip noted that the veteran 
requested a copy of his service medical records.  

A May 2001 private statement from G. B. Renck, M.A., noted 
that the veteran had been wearing hearing aids for many 
years.  An attached May 2001 audiological evaluation report 
showed bilateral hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.  This medical record was first received by VA on 
February 19, 2002.

VA treatment records dated from November 2001 to February 
2002 indicate that the veteran was treated for disorders 
including bilateral hearing loss.  

On February 19, 2002, the veteran filed his initial claim for 
service connection for bilateral hearing loss and tinnitus.  

VA treatment records dated from February 2002 to August 2002 
refer to continued treatment.  Such records included 
audiological reports with results indicative of bilateral 
hearing loss under 38 C.F.R § 3.385.  

An August 2002 audiological examination report for the VA 
(performed by QTC Medical Services) noted that the veteran 
had a history of noise exposure.  He reported that he first 
noticed a decrease in hearing after he was exposed to machine 
gun and aircraft nose and suffered the onset of constant, 
moderate tinnitus in 1945.  The audiological report showed 
results indicative of bilateral hearing loss as defined by 38 
C.F.R § 3.385.  The diagnoses were mild to profound 
sensorineural hearing loss for the right ear and mild to 
profound sensorineural hearing loss for the left ear.  
Constant tinnitus of moderate intensity in both ears was also 
diagnosed.  

VA treatment records dated from October 2002 to November 2003 
show continued treatment for bilateral hearing loss and 
tinnitus.  

At the February 2005 Board hearing, the veteran testified 
that he had been suffering from bilateral hearing loss and 
tinnitus since 1945 during service.  He stated that he first 
sought treatment for hearing loss in 1951 when he requested 
his medical records.  The veteran reported that he received a 
reply that his records were burned in a fire and that they 
did not exist.  He indicated that he was discouraged and that 
he did not attempt to file a claim until 2002.  

A review of the claims file reveals that the first claim, 
formal or informal, seeking service connection for bilateral 
hearing loss and tinnitus was received by the RO on February 
19, 2002.  

As there is no evidence of VA receipt of a written claim, 
formal or informal, for service connection for bilateral 
hearing loss and tinnitus until February 19, 2002, and as 
this was decades after the veteran's separation from his 
periods of service, service connection may be no earlier than 
February 19, 2002, the date of VA receipt of the claim.  

The veteran asserts that service connection should be 
effective from 1945.  However, he did not claim service 
connection for bilateral hearing loss and tinnitus until 
February 19, 2002.  

The Board notes that the first medical evidence of record of 
any bilateral hearing loss and tinnitus is in May 2001.  
However, a medical record by itself does not represent an 
"informal claim" for service connection, and the date of 
that medical record does not constitute the date of claim for 
service connection.  See 38 C.F.R. § 3.157; Sears, supra.  
Furthermore, that medical record relates to treatment by a 
private physician and was not received by VA until February 
19, 2002.  VA medical records demonstrating the presence of 
hearing loss prior to February 19, 2002, also do not 
constitute claims for service connection, because the veteran 
did not make a claim in writing prior to February 19, 2002, 
for service connection for hearing loss or tinnitus.

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C. § 5101 and § 5110, is dispositive in 
this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  Here, the first communication from 
the veteran specifying a claim of service connection for 
bilateral hearing loss and tinnitus was when he filed the 
claim.  There is no legal basis for entitlement to benefits 
prior to that date. 

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  

As there is no evidence of VA receipt of a written claim, 
formal or informal, for service connection for bilateral 
hearing loss and tinnitus prior to February 19, 2002, and as 
this was more than a year after service, service connection 
may not be granted earlier than February 19, 2002, the date 
of receipt of the claim.  The Board concludes that there is 
no entitlement to an earlier effective date for an award of 
service connection for bilateral hearing loss or tinnitus.  
The preponderance of the evidence is against the claim for an 
earlier effective date and the claim is denied.


Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a March 2002 letter, 
a December 2003 statement of the case, and at the February 
2005 Board hearing, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was also provided the text of 38 C.F.R. § 3.159 
in the December 2003 statement of the case.

The Board notes that although the March 2002 letter provided 
information as to service connection, it explained to the 
veteran that VA would obtain government records and would 
make reasonable efforts to help him get other evidence 
necessary to support his present claim, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The VA General 
Counsel has found that if, in response to notice of its 
decision on a claim for which VA has already given section 
5203(a) notice, VA receives a notice of disagreement that 
raises a new issue, section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAAOPGCPREC 8-2003, 
69 Fed. Reg. 25180 (2004).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
effective date earlier than February 19, 2002, for service 
connection for bilateral hearing loss and tinnitus.  The 
discussions in the rating decision, the statement of the 
case, and the Board hearing held in February 2005, have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  In this case, the veteran 
has been provided more than one year to respond to the 
requests of the VA for information in support of his case.  
Further, he has either directly or indirectly responded to 
the requests for information.  Therefore, further delay in 
the adjudication of this case is not warranted.  


ORDER

An earlier effective date for service connection for 
bilateral hearing loss and tinnitus is denied.  



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


